        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION :
                                     :                     19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                     ECF Case
               -against-             :
                                     :                     Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

 DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
         PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS

               Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Civil

Rules for the Southern District of New York (“Local Rules”), Defendants Telegram Group Inc.

(“Telegram”) and TON Issuer Inc. (“TON” and collectively with Telegram, “Defendants”)

hereby respond and object to Plaintiff’s Subpoena to Produce Documents, Information, or

Objects (the “Subpoena”) dated October 11, 2019 and propounded by the United States

Securities and Exchange Commission (“Plaintiff”) in the above-caption case (the “Action”).

                                General Responses and Objections

               The following general objections are hereby incorporated into each of the

objections to specific document requests as if they were set forth in full in the specific objection.

The objections to specific requests are intended to amplify the general objections and neither

limit the applicability of any of the general objections nor waive an objections that may, in

addition to those set forth, be applicable to the specific requests.

               1.      Defendants object to the Subpoena on the ground that it does not comply

with Federal Rule of Civil Procedure 45(d)’s requirement that “[a] party or attorney responsible
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 2 of 17



for issuing and serving a subpoena must take reasonable steps to avoid imposing undue burden

or expense on a person subject to the subpoena.” Plaintiff’s Subpoena does not provide a

reasonable time within which to respond given the broad scope of its requests. Moreover, there

is no need for discovery on the time frame set forth in the Subpoena based on Defendants’

agreement not to offer, sell or deliver Grams for a period of at least five (5) months.

               2.      Defendants object to the Subpoena to the extent that it seeks discovery of

information or documents protected from disclosure by the attorney-client privilege, work-

product doctrine or any other applicable privilege, doctrine, rule, immunity or ground for non-

production. Nothing done in relation to the requests is intended to or shall operate as a waiver by

Defendants, intentionally or otherwise, of the attorney-client privilege, work-product doctrine or

any other applicable privilege, doctrine, rule, immunity or ground for non-production.

               3.      Defendants object to the Subpoena to the extent that it seeks documents or

information that is protected by foreign law from searches, access, export or production,

including, but not limited to, the requirements of the European Commissions, national laws

implementing the Directive on Privacy and Electronic Communications (2002/58/EC), the

General Data Protection Regulation (2016/679), the United Kingdom’s Data Protection Act 2018

or any other similar national privacy law, or that is otherwise protected from discovery or

disclosure under any applicable order, rule, law or privilege (together, the “Protected

Information”). To the extent that the Subpoena may be construed as seeking such Protected

Information, Defendants claim and invoke all applicable protections available, including, but not

limited to, those enumerated in this paragraph. Any inadvertent production or disclosure of any

Protected Information shall not be deemed a waiver of any right, privilege or immunity, or of any

other ground for objecting to discovery with respect to such disclosure, or of Defendants’ right to



                                                 2
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 3 of 17



object at any time, including but not limited to, during the course of the Action, to the use of

such Protected Information.

               4.      Defendants object to the Subpoena to the extent it seeks documents or

information that is beyond the jurisdictional reach of Plaintiff and are therefore irrelevant.

               5.      Defendants object to the Subpoena, including the Definitions and

Instructions, to the extent they purport to impose greater obligations on Defendants than those

imposed by the Federal Rules of Civil Procedure, the Local Rules or any other applicable law or

rule applicable to the Action.

               6.      Defendants object to the Subpoena to the extent that the Subpoena

purports to require Defendants to produce trade secrets, proprietary, confidential or sensitive

business information or personal information concerning any employee or other individual.

Defendants will produce such documents only to the extent that they are relevant to any claim or

defense of a party to the Action, and only pursuant to the Protective Order to be agreed to by the

parties and entered by the Court.

               7.      Defendants object to the Subpoena to the extent that it contains vague,

ambiguous, undefined or argumentative terms, and to the extent that that Subpoena assumes

dispute facts or legal conclusions in connection with the information requested. Defendants

hereby deny all such disputed facts and legal conclusions.

               8.      Defendants object to the Subpoena to the extent that the Subpoena

purports to require the production of documents (i) already in Plaintiff’s possession, custody or

control; (ii) in the public domain; or (iii) available to Plaintiff from a more convenient, less

burdensome or less costly source than Defendants, on the grounds that such requests are

overbroad and unduly burdensome.



                                                  3
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 4 of 17



               9.      Defendants object to the Subpoena to the extent that the Subpoena

purports to require the production of documents (i) not in Defendant’s actual possession, custody

or control; or (ii) created or held by any person or entity other than Defendants, on the grounds

that such requests are overbroad and unduly burdensome.

               10.     Defendants object to the Subpoena to the extent that the Subpoena and its

specific requests either are not limited by any time period on the grounds that such requests are

overbroad, unduly burdensome, irrelevant and not proportionate to the needs of the Action.

Subject to and without waiving that objection, Defendants are willing to meet and confer with

respect to a reasonable time period for the requests.

               11.     Defendants respond to the Subpoena based upon Defendants’ current

knowledge and documents and information presently available to Defendants that it has been

able to identify through reasonable efforts. In responding to the Subpoena, Defendants reserve,

and expressly do not waive, the right to present or rely upon subsequently developed legal

theories or additional information discovered, obtained or inadvertently omitted at this time.

               12.     Defendants reserve the right to supplement or amend any of their

responses to the Subpoena, and object to the admissibility of any document or information

produced in response thereto. Defendants submit these responses without conceding the

relevancy, materiality, competency or admissibility of any document or information produced in

response to the Subpoena. Defendants also reserve the right to assert additional objections to the

Subpoena, or any other requests for documents or information, if such additional objections

become apparent in the future.

               13.     Defendants’ responses and objections are without prejudice to any of its

rights and defenses in this action, all of which are expressly preserved.



                                                 4
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 5 of 17



               14.     By providing these responses to the Subpoena, Defendants in no way

waive any rights or defenses in this action, including but not limited to defenses based on

personal jurisdiction, all of which are expressly preserved.

                                Specific Objections to Definitions

               Without waiving or departing from the objections above, and specifically

incorporating those objections in the Specific Responses and Objections below, the Defendants

make the following specific objections to the Subpoena’s Definitions:

               1.      Defendants object to the Definition of “Telegram” and “TON Issuer Inc.”

insofar as they extend to Defendant’s “parents, subsidiaries, affiliates, predecessors, successors,

officers, directors, employees, agents, general partners, limited partners, partnerships and aliases,

code names, or trade or business names used by any of the foregoing,” as they purport to require

the production of documents from entities other than Defendants, including those that are not

subject to personal jurisdiction (whether generally or with respect to the Subpoena), which were

not themselves named in or served with the Subpoena, which are established and licensed in

countries other than the United States and operate subject to the laws of such countries or which

are or may be deemed to be separate legal entities for certain purposes, including all purposes

relevant to these responses and objections. Defendants will only produce documents within the

“possession, custody or control” of Telegram and TON within the meaning of the Federal Rules

of Civil Procedure. Accordingly, Defendants will conduct a reasonable search and, subject to

and without waiting its general and specific objections, produce responsive, non-privileged

documents.

               2.      Defendants object to Definition No. 6 because the term “Representative”

is vague, ambiguous, overbroad and seeks to impose burdens not contemplated by the Federal



                                                  5
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 6 of 17



Rules of Civil Procedure or the Local Rules by including “any present or former family

members, officers, executives, partners, joint-venturers, directors, trustees, employees,

consultants, accountants, attorneys, agents, or any other representative acting or purporting to act

on behalf of the Person” within its scope.

               3.      Defendants object to Definition Nos. 5, 7, 8, 9, and 13 to the extent they

purport to broaden the uniform definitions in Local Rule 26.3. Defendants will interpret

“Person,” “Document,” “Communication” and “Concerning” as set forth in Local Rule 26.3(c).

Defendants will interpret “or,” “and,” “and/or,” “each,” “every,” “any” and “all” as set forth in

Local Rule 26.3(d).

               4.      Defendants object to Definition No. 10 because the term “Agreement” is

vague, ambiguous, overbroad and seeks to impose burdens not contemplated by the Federal

Rules of Civil Procedure or the Local Rules by including “all Documents Concerning (i) any

actual or contemplated Agreement among or between such parties, whether or not such

Agreement included any other Person; (ii) the drafting or negotiation of any such Agreement;

(iii) any actual or contemplated demand, request or application for any such Agreement, and any

response thereto; and (iv) any actual or contemplated objection or refusal to enter into any such

Agreement, and any response thereto” within its scope.

                               Specific Objections to Instructions

               Without waiving or departing from the objections above, and specifically

incorporating those objections in the Specific Responses and Objections below, the Defendants

make the following specific objections to the Subpoena’s Instructions:

               1.      Defendants object to each of the Instructions to the extent they seek to

impose requirements beyond those imposed by the Federal Rules of Civil Procedure and the



                                                 6
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 7 of 17



Local Rules. Defendants will comply with the requirements of the Federal Rules of Civil

Procedure and the Local Rules.

                               Specific Responses and Objections

REQUEST NO. 1:

             All documents and communications concerning the trading or potential trading of
Grams on any digital asset exchange, including, but not limited to, Coinbase, Poloniex, Bittrex,
Huobi, Binance, Blackmoon Crypto, and Liquid.io.

RESPONSE TO REQUEST NO. 1:

               Defendants object to this request on the grounds that it is vague, ambiguous and

seeks documents and communications that are neither relevant to any claim or defense in the

Action nor proportional to the needs of the Action, including without limitation on the grounds

that Request No. 1 improperly requires Defendants to draw legal conclusions about what

constitutes a digital asset exchange. Defendants also object to Request No. 1 to the extent that it

seeks the production of (1) documents or communications subject to the attorney-client privilege,

work-product doctrine or any other applicable privilege or protection and (2) documents or

communications in respect of which Defendants owe a duty of nondisclosure to a third party,

whether subject to a contractual duty or otherwise.

               Subject to and without waiving the foregoing objections, Defendants agree to

conduct a reasonable search for documents and communications responsive to this request.

REQUEST NO. 2:

              All documents and communications concerning any agreement or potential
agreement to custody Grams with any digital asset exchange, including, but not limited to,
Coinbase, Coinbase Custody, Gram Vault, Anchor Labs or Anchorage Trust Company.




                                                 7
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 8 of 17



RESPONSE TO REQUEST NO. 2:

              Defendants object to this request on the grounds that it is vague, ambiguous and

seeks documents and communications that are neither relevant to any claim or defense in the

Action nor proportional to the needs of the Action, including without limitation on the grounds

that Request No. 2 improperly requires Defendants to draw legal conclusions about what

constitutes a digital asset exchange, custody with such, and a “potential agreement.” Defendants

also object to Request No. 2 to the extent that it seeks the production of (1) documents or

communications subject to the attorney-client privilege, work-product doctrine or any other

applicable privilege or protection and (2) documents or communications in respect of which

Defendants owe a duty of nondisclosure to a third party, whether subject to a contractual duty or

otherwise.

              Subject to and without waiving the foregoing objections, Defendants agree to

conduct a reasonable search for documents and communications responsive to this request.

REQUEST NO. 3:

                All documents and communications with investors who entered into purchase
agreements to buy Grams with Telegram Group Inc. and/or TON Issuer, Inc., including, but not
limited to, any foreign purchaser or entity.

RESPONSE TO REQUEST NO. 3:

               Defendants object to this request on the grounds that it is overly broad, unduly

burdensome and seeks documents and communications that are neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that it seeks information regarding “foreign purchaser[s] or entit[ies]” beyond

Plaintiff’s scope of jurisdiction. Defendants also object to Request No. 3 to the extent that it

seeks the production of (1) documents or communications subject to the attorney-client privilege,



                                                 8
        Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 9 of 17



work-product doctrine or any other applicable privilege or protection and (2) documents or

communications in respect of which Defendants owe a duty of nondisclosure to a third party,

whether subject to a contractual duty or otherwise. Additionally, Defendants object to Request

No. 3 on the grounds that is vague, ambiguous and requires Defendants to draw legal

conclusions as to what constitutes a purchase agreement.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 4:

               All documents and communications concerning the accredited status of any
purchasers of Grams, including any foreign individual or entity purchasers.

RESPONSE TO REQUEST NO. 4:

               Defendants object to this request on the grounds that it is overly broad, unduly

burdensome and seeks documents and communications that are neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that it seeks information regarding “foreign individual[s] or entity purchaser[s]”

beyond Plaintiff’s scope of jurisdiction. Defendants also object to Request No. 4 as requiring the

production of documents not in Defendants’ actual possession, custody or control or available to

Plaintiff from a more convenient, less burdensome or less costly source than Defendants as

Defendants are not responsible for accrediting purchasers of Grams.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 5:

             All documents and communications concerning the development or potential
development of any application(s) on the TON Blockchain by any entity.



                                                 9
       Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 10 of 17



RESPONSE TO REQUEST NO. 5:

               Defendants object to this request on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks documents and communications that are neither

relevant to any claim or defense in the Action nor proportional to the needs of the Action,

including without limitation on the grounds that it seeks information “concerning the

development or potential development of any application(s) on the TON Blockchain by any

entity.” Additionally, Defendants object to Request No. 5 to the extent that it seeks the

production of (1) documents or communications subject to the attorney-client privilege, work-

product doctrine or any other applicable privilege or protection and (2) documents or

communications in respect of which Defendants owe a duty of nondisclosure to a third party,

whether subject to a contractual duty or otherwise.

               Subject to and without waiving the foregoing objections, Defendants agree to

conduct a reasonable search for documents and communications responsive to this request.

REQUEST NO. 6:

               All documents and communications with TON Labs and/or Alexander Filatov.

RESPONSE TO REQUEST NO. 6:

               Defendants object to this request on the grounds that it is overly broad, unduly

burdensome and seeks documents and communications that are neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that it seeks “[a]ll documents and communications” with an entity and an individual

with no limitations whatsoever and no relevant connection to the scope of the Action.

Additionally, Defendants object to Request No. 6 to the extent that it seeks the production of (1)

documents or communications subject to the attorney-client privilege, work-product doctrine or



                                                10
       Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 11 of 17



any other applicable privilege or protection and (2) documents or communications in respect of

which Defendants owe a duty of nondisclosure to a third party, whether subject to a contractual

duty or otherwise.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 7:

               All marketing or promotional materials disseminated by Telegram Group Inc. or
TON Issuer, Inc., or any agent or affiliated entity, in connection with the distribution, offer or
sale of Grams.

RESPONSE TO REQUEST NO. 7:

               Defendants object to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, including without limitation on the grounds that

improperly requires Defendants to draw legal conclusions about what constitutes “marketing or

promotional materials.” Defendants also object to Request No. 7 as requiring the production of

documents not in Defendants’ actual possession, custody or control or available to Plaintiff from

a more convenient, less burdensome or less costly source than Defendants as it calls for materials

disseminated by “agent[s]” or “entit[ies]” other than Defendants.

               Subject to and without waiving the foregoing objections, Defendants agree to

conduct a reasonable search for documents and communications responsive to this request.

REQUEST NO. 8:

                A complete and updated list of all individuals and entities that purchased Grams
from Telegram or any agent or affiliated entity, including, but not limited to, any foreign
individual or entity purchasers. For each individual or entity identified in this item, documents
sufficient to identify the following: name of the purchaser and if an entity, the name of that
entity’s equity owners; the number of tokens purchased; the price paid per token; the date of the
purchase; date of receipt; and the terms or conditions placed on the Grams purchased (if any).




                                                11
       Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 12 of 17



RESPONSE TO REQUEST NO. 8:

                 Defendants object to this request on the grounds that it seeks Protected

Information. Defendants also object to Request No. 8 on the grounds that it is overly broad,

unduly burdensome and seeks documents and communications that are neither relevant to any

claim or defense in the Action nor proportional to the needs of the Action, including without

limitation on the grounds that it seeks information regarding “foreign individual[s] or entity

purchaser[s]” beyond Plaintiff’s scope of jurisdiction. Additionally, Defendants object to

Request No. 8 as requiring the production of documents not in Defendants’ actual possession,

custody or control or available to Plaintiff from a more convenient, less burdensome or less

costly source than Defendants as it calls for materials already in Plaintiff’s possession, custody

or control.

                 Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 9:

                Documents sufficient to provide an accurate accounting of the funds raised by the
sale of Grams, and the current status of these funds, including, but not limited to, financial
records reflecting the current amount of the funds, and the use to which any funds were put.

RESPONSE TO REQUEST NO. 9:

                 Defendants object to this request on the grounds that it is overly broad, unduly

burdensome and seeks documents and communications that are neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that it seeks financial records reflecting information beyond the scope of the issues

in the Action.




                                                  12
         Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 13 of 17



               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 10:

               All documents and communications concerning Grams Vault and/or Sergey
Vasin.

RESPONSE TO REQUEST NO. 10:

               Defendants object to this request on the grounds that it is overly broad, unduly

burdensome and seeks documents and communications that are neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that it seeks “[a]ll documents and communications” concerning an entity and an

individual with no limitations whatsoever and no relevant connection to the scope of the Action.

Additionally, Defendants object to Request No. 10 to the extent that it seeks the production of (1)

documents or communications subject to the attorney-client privilege, work-product doctrine or

any other applicable privilege or protection and (2) documents or communications in respect of

which Defendants owe a duty of nondisclosure to a third party, whether subject to a contractual

duty or otherwise.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 11:

               All documents and communications concerning Blackmoon Crypto and/or Oleg
Seydak.

RESPONSE TO REQUEST NO. 11:

               Defendants object to this request on the grounds that it is overly broad, unduly

burdensome and seeks documents and communications that are neither relevant to any claim or



                                                13
       Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 14 of 17



defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that it seeks “[a]ll documents and communications” concerning an entity and an

individual with no limitations whatsoever and no relevant connection to the scope of the Action.

Additionally, Defendants object to Request No. 11 to the extent that it seeks the production of (1)

documents or communications subject to the attorney-client privilege, work-product doctrine or

any other applicable privilege or protection and (2) documents or communications in respect of

which Defendants owe a duty of nondisclosure to a third party, whether subject to a contractual

duty or otherwise.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 12:

               All documents and communications concerning Blackmoon Financial Group.

RESPONSE TO REQUEST NO. 12:

               Defendants object to this request on the grounds that it is overly broad, unduly

burdensome and seeks documents and communications that are neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that it seeks “[a]ll documents and communications” concerning an entity with no

limitations whatsoever and no relevant connection to the scope of the Action. Additionally,

Defendants object to Request No. 12 to the extent that it seeks the production of (1) documents

or communications subject to the attorney-client privilege, work-product doctrine or any other

applicable privilege or protection and (2) documents or communications in respect of which

Defendants owe a duty of nondisclosure to a third party, whether subject to a contractual duty or

otherwise.



                                                14
       Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 15 of 17



               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 13:

              All documents and communications concerning any unauthorized secondary
trading of Grams.

RESPONSE TO REQUEST NO. 13:

               Defendants object to this request on the grounds that it is vague, ambiguous and

seeks documents and communications that are neither relevant to any claim or defense in the

Action nor proportional to the needs of the Action, including without limitation on the grounds

that Request No. 13 improperly requires Defendants to draw legal conclusions about what

constitutes “unauthorized secondary trading.” Defendants also object to Request No. 13 as

requiring the production of documents not in Defendants’ actual possession, custody or control

or available to Plaintiff from a more convenient, less burdensome or less costly source than

Defendants as Defendants are not involved in any “unauthorized secondary trading of Grams.”

Defendants further object to this request on the ground that Grams do not exist yet and thus it is

unclear how there can be “unauthorized secondary trading of Grams.”

REQUEST NO. 14:

               All documents and communications relating to any steps Telegram took to ensure
that purchasers of Grams were not purchasing them with view to resell them or were not
otherwise acting as underwriters as that term is used in Section 2(a)(11) of the Securities Act of
1933.

RESPONSE TO REQUEST NO. 14:

               Defendants object to this request on the grounds that it is vague, ambiguous and

seeks documents and communications that are neither relevant to any claim or defense in the

Action nor proportional to the needs of the Action, including without limitation on the grounds



                                                15
       Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 16 of 17



that Request No. 14 improperly requires Defendants to draw legal conclusions about the

classification of “underwriters as that term is used in Section 2(a)(11) of the Securities Act of

1933.” Defendants also object to Request No. 14 to the extent that it seeks the production of (1)

documents or communications subject to the attorney-client privilege, work-product doctrine or

any other applicable privilege or protection and (2) documents or communications in respect of

which Defendants owe a duty of nondisclosure to a third party, whether subject to a contractual

duty or otherwise.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 15:

             Documents sufficient to identify a list of all current possible uses of Grams on the
Telephone Open Network.

RESPONSE TO REQUEST NO. 15:

               Defendants object to this request on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks documents that are neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including without limitation on

the grounds that “all current possible uses of Grams on the Telephone Open Network” calls for a

boundless set of “possible uses.” Defendants further object to the phrase “Telephone Open

Network,” which is vague and ambiguous.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

REQUEST NO. 16:

               All documents and communications relating to any steps Telegram took to ensure
that purchasers of Grams were purchasing with view to use the Grams.



                                                 16
         Case 1:19-cv-09439-PKC Document 52-8 Filed 01/02/20 Page 17 of 17



RESPONSE TO REQUEST NO. 16:

               In addition to the General Objections, Specific Objections to Definitions and

Specific Objections to Instructions above, Defendants object to this request on the grounds that it

is overly broad and unduly burdensome, including without limitation on the grounds that it is

duplicative with Request No. 14 above. Defendants also object to Request No. 16 to the extent

that it seeks the production of (1) documents or communications subject to the attorney-client

privilege, work-product doctrine or any other applicable privilege or protection and (2)

documents or communications in respect of which Defendants owe a duty of nondisclosure to a

third party, whether subject to a contractual duty or otherwise.

               Defendants are willing to meet and confer with Plaintiff to determine appropriate

limitations regarding the relevancy of the information sought.

Dated:    New York, New York
          October 18, 2019

                                                   /s/ Alexander C. Drylewski
                                                  Scott D. Musoff
                                                  Alexander C. Drylewski
                                                  Christopher P. Malloy
                                                  Andrew R. Beatty
                                                  SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                  Four Times Square
                                                  New York, New York 10036
                                                  Phone: (212) 735-3000

                                                  Attorneys for Defendants




                                                17
